Title: From John Adams to John Henri Isaac Browere, 23 November 1825
From: Adams, John
To: Browere, John Henri Isaac


				
					
					November 23, 1825
				
				This certifies that John H. I. Browere Esq. of the City of New York has yesterday and to-day made two portrait bust moulds on my person and made a cast of the first which has been approved of by my family.
				
					John Adams.
				
				
					P.S. I am authorized by the Ex President to say that the moulds were made on his person without injury, pain or inconvenience.Thomas B. AdamsJudge
				
			